US patent 8226747, assigned to Kuraray Chemical, teaches in col. 7 teaches the sulfuric acid test present in specification paragraph 14. However, this patent makes repeated reference to pore radius (col. 4 line 42-49, col. 6 line 42-60, col. 9 lines 14-18) and clearly specifies diameter in the claims. In light of this, the 112 rejection is withdrawn.

Claims 1, 2, 4, 17, 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Bansal article.
Bansal teaches, especially on pg. 391, PVDC carbon having a pore radius maximum by water adsorption of 14A (1.4 nm) as far as can be determined from fig. 2. Note the discussion which identifies 12-15A (1.2-1.5 nm) as being of interest. See also fig. 7.
Bansal does not teach the CCl4 property, however no difference is seen due to the similarities already identified. As to the source, no difference is seen in the actual carbon product, noting that carbonization and activation transforms the original source into something different.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi 4937223.
Yamaguchi teaches, especially in col. 4 and fig. 1, active carbon with a pore distribution curve centered at 23 A diameter (11.5 A radius). Even though it was not measured in the claimed manner, no difference is seen in the carbon. As to the gas mask, using it in one is an obvious expedient to protect the user from pollution; see col. 1. As to CCl4, since the pore character is the same, then it is deemed possessed. As to the source, the starting material does not limit the final product. While the size is not taught, using the claimed size is an obvious expedient o provide a bed of material.

Claims 1-4, 6-9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. 5242879.
. 

Claims 1-4, 6-9, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano 20060288872.
Nakano teaches, especially in figs. 2 and 4 and pg. 2, active carbon having pore distribution peaking at 25 or 29 A (12.5A or 14.5 A radius). Even though it was not measured in the claimed manner, no difference is seen in the carbon. As to the gas mask, using it in one is an obvious expedient to protect the user from gasoline and other VOC fumes. As to CCl4, since the pore character is the same, then it is deemed possessed. As to the source, the starting material does not limit the final product. While the size is not taught, using the claimed size is an obvious expedient o provide a bed of material which will not pass through the screen (para 26) and be lost. 

Claims 1-4, 6-9, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaros et al. 4036750.
Jaros teaches, especially in col. 16-18, active carbon having a pore diameter at 22-24 A (11-12 radius) as measured by water vapor adsorption. While it is taught to treat water, using it in a gas mask is obvious to protect workers from volatile material. As to CCl4, since the pore character is the same, then it is deemed possessed. As to the source, the starting material does not limit the final product. It is noted that 4 mesh is 4760 microns, so the size overlap renders it obvious.



4/21/20 have been fully considered but they are not persuasive.
While the previous references do not use the same method for pore characterization, given the importance of accurately characterizing the carbon, it is obvious to use a method which gives the correct result. Thus, the references are given full credit as to accurately characterize the carbon, as is applicant. When the different methods reach the same result, the conclusion is that the materials have the same pore sizes. The TRC News article is entirely in Japanese, as is JP63-5016. Applicant should provide an English equivalent or translation. Taking the arguments on face value, it is an improper conclusion to state that minor differences in the various pore measuring techniques would result in the values of the references being inaccurate/wrong/not within the claimed range. Applicant should provide Declaration evidence of what the properties of the references’ carbons would be by the water technique.
The delay in the citation of the new references is sincerely regretted.

/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736     

/STANLEY S SILVERMAN/Supervisory Patent Examiner, Art Unit 1736